DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US Patent 6,232,867).
In re claim 1, Yoshida discloses a multilayer capacitor comprising: 
a body (4 – Figure 1, col.4 l.12) including a stack structure in which dielectric 5layers (2 – Figure 1, col.4 l.8) are stacked and first and second internal electrodes (3 – Figure 1, col.4 l.10) are stacked with one of the dielectric layers interposed therebetween (Figure 1); and 
first and second external electrodes (5 – Figure 1, col.4 l.33) disposed on the body and connected to the first and second internal electrodes (3 – Figure 1), 10respectively, wherein the first external electrode (5 – Figure 1) includes a first electrode layer (combination of 6, 7– Figure 1, col.4 l.38) covering a first surface of the body (left surface of 4 – Figure 1) to which the first internal electrode is exposed (3 – Figure 1), a glass layer (combination of 8, 12 – Figure 1, col.4 l.40, col.5 l.11) covering the first electrode layer and a second surface of the body (top surface of 4 – Figure 1) 15connected to the first surface, and 
a second electrode layer (9 – Figure 1, col.4 l.39) covering the glass layer (8, 12 – Figure 1), and the glass layer includes an inner region (8 – Figure 1) having a discontinuous region (col.6 ll.48-52, col.6 ll.65-67) and an outer region (12 – Figure 1) covering the second surface of the body (upper surface of 4 – Figure 1) and having an end exposed from the second 20electrode layer (9 – Figure 1; Note that the ‘end’ of the outer region is the upper surface of the outer region).
	In re claim 4, Yoshida discloses the multilayer capacitor of claim 1, as explained above. Yoshida further discloses wherein the first (6 – Figure 1) and second electrode layers (9 – Figure 1) include the same material (col.5 ll.13-19, col.5 l.56 – col.6 l.3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US Patent 6,232,867) in view of Miramatsu et al. (US Publication 2020/0118747)
In re claim 5¸ Yoshida discloses the multilayer capacitor of claim 1, as explained above. Yoshida does not disclose wherein the first and second electrode layers include at least one of Cu 10and Ni.
Miramatsu discloses incorporating Cu and Ni into external electrodes (¶74, ¶84).
It would have been obvious to a person having ordinary skill in the art at the effective filing date
of the invention to incorporate the conductive metal as disclosed by Miramatsu into the external electrodes of Yoshida to achieve a device of desired conductivity and ESR characteristics. 

Claim(s) 1-2, 7-11, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Publication 2019/0157006) in view of Kitada et al. (WO2014199752A1).



    PNG
    media_image1.png
    483
    673
    media_image1.png
    Greyscale

Figure 2 of Han with Examiner’s Comments (Figure 2EC)
In re claim 1, Han discloses a multilayer capacitor comprising: 
a body (110 – Figure 1, Figure 2, ¶38) including a stack structure in which dielectric 5layers (111 – Figure 2, ¶33) are stacked and first and second internal electrodes (121, 122 – Figure 2, ¶32) are stacked with one of the dielectric layers interposed therebetween (Figure 2); and 
first and second external electrodes (130, 140, - Figure 2, ¶42) disposed on the body and connected to the first and second internal electrodes (121, 122 – Figure 2), 10respectively, 
wherein the first external electrode (130 – Figure 2) includes a first electrode layer (131 – Figure 2, ¶45) covering a first surface of the body  (left surface of 110 – Figure 2) to which the first internal electrode is exposed (121 – Figure 2, Figure 4), a glass layer (132 – Figure 2, ¶39) covering the first electrode layer (131 – Figure 2) and a second surface of the body (top surface of 110 – Figure 2) 15connected to the first surface, and a second electrode layer (¶84; Note that the second electrode layer is a first plating layer) covering the glass layer (132 – Figure 2), and 
the glass layer includes an inner region (IP1 -Figure 2EC) having a discontinuous region (See Figure 4; Note that 132b is discontinuous due to the dispersion of metal particles, ¶57) and an outer region (OP1 – Figure 2EC) covering the second surface of the body (Figure 2)
Han does not disclose the glass layer has an end exposed from the second 20electrode layer.
Kitada discloses a glass layer (4 – Figure 1, ¶92) has an end (4a – Figure 1, ¶93) exposed from an upper electrode layer (3 – Figure 1, ¶92).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the extending glass portion as described by Kitada to provide for extra protection to the ceramic body from infiltration of a plating solution (¶93 – Kitada).
In re claim 2, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han discloses wherein the outer region (OP1 – Figure 2EC) is thicker than the inner region (IP1 – Figure 2EC)
In re claim 7, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han further discloses wherein the outer region (OP1 – Figure 2EC) exposes a portion of the second surface (top surface of 110 – Figure 2).
In re claim 8, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han further discloses wherein the 20outer region of the glass layer (OP1 – Figure 2EC) included in the first external electrode (130 – Figure 2) and an outer region of a glass layer (OP2 – Figure 2EC) included in the second external electrode (140 – Figure 2) are spaced apart from each other.
In re claim 9, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han further discloses wherein a 25region of the inner region (IP1 – Figure 2EC) of the glass layer covering the second DB1/ 120529839.1 Page 17surface of the body (top surface of 110 -Figure 2) is thicker than a region covering the first surface of the body (left surface of 110 – Figure 2EC).
In re claim 10, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han further discloses wherein a 5thickness of the outer region (OP1 – Figure 2EC_ of the glass layer is 0.5 µm or more (Note that the term ‘region’ is broadly being interpreted to fit this dimension). Furthermore, Han discloses the thickness of the external electrode layer is correlated to the ESR characteristics of the device (¶49-50). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the outer region to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han further discloses wherein a 5thickness of the inner region (IP1 – Figure 2EC) of the glass layer is 0.2 µm or more (Note that the term ‘region’ is broadly being interpreted to fit this dimension). Furthermore, Han discloses the thickness of the external electrode layer is correlated to the ESR characteristics of the device (¶49-50). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the inner region to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han further discloses wherein a portion of the inner region (IP1 – Figure 2EC) decreases in thickness in an inward direction from a region connected to the outer region (OP1 – Figure 2EC).
In re claim 15, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han further discloses wherein a 25surface of the inner region (IP1 – Figure 2) has a random shape (Figure 1, Figure 2EC; Note that the term ‘region’ and ‘random’ are broadly being interpreted to meet this limitation).
In re claim 16, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han further discloses wherein a 25surface of the inner region (OP1 – Figure 2) has a random shape (Figure 1, Figure 2EC; Note that the term ‘region’ and ‘random’ are broadly being interpreted to meet this limitation).
In re claim 17, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han further discloses wherein the second surface of the body (top surface of 110 – Figure 2)  is perpendicular to a direction in which the first and second internal electrodes (121, 122 – Figure 2) are stacked. 
In re claim 19, Han in view of Kitada discloses the multilayer capacitor of claim 1, as explained above. Han further discloses wherein the first external electrode (130 – Figure 2) further includes a plating layer, and 15the outer region covering the second surface of the body has the end exposed from the plating layer (¶84; Note that the Examiner is taking the second plating layer of Sn or Ni to be the plating layer).

 Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a portion of the discontinuous region of the glass layer is filled with at least the first or second electrode layer such that the first and second electrode layers are connected to one another.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first and second electrode layers include glass having the same component as the glass layer.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a region of the inner region of the glass layer covering the second surface of the body is in contact with the body.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first electrode layer does not cover the second surface of the component body.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a portion of a side surface of an end of the second electrode layer is covered by the outer region of the glass layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takehana et al. (US Patent 7,075,405)			Figure 3, Figure 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848